Citation Nr: 0214922	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-13 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative joint disease of the left hip as secondary to 
right femur fracture with two-inch shortening and mild 
external rotation of right lower extremity compensated under 
38 U.S.C.A. § 1151.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
edema and tenderness of the left leg, ankle, and foot as 
secondary to right femur fracture with two-inch shortening 
and mild external rotation of right lower extremity 
compensated under 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in August 1999.  The veteran was scheduled 
for a hearing on September 2, 1999, but submitted a request 
to postpone his hearing that same date.  The veteran's case 
was then certified on appeal to the Board without a 
resolution of his hearing request.  The Board wrote to the 
veteran in August 2002 and inquired if he still wanted a 
hearing.  The veteran responded in September 2002 that he no 
longer desired to have a hearing.  Accordingly, his request 
for a hearing is found to be withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(e) (2002).

The veteran submitted additional argument and evidence in 
January 2002.  The evidence consisted of four photographs.  
The veteran did not waive consideration of the evidence by 
the agency of original jurisdiction (AOJ) under 38 C.F.R. 
§ 20.1304(c) (2001).  Further, correspondence from the 
veteran's congressional representative was received at the 
Board in February 2002.  

The Board notes that the regulations found at 38 C.F.R. 
§ 20.1304(c) were amended in January 2002.  See 67 Fed. Reg. 
3099-3106 (Jan. 23, 2002).  Specifically, the existing 
provision at 38 C.F.R. § 20.1304(c) was eliminated by the 
regulatory change.  This change was effective as of February 
22, 2002, and applicable to all claims pending on appeal.  67 
Fed. Reg. 3099-3100.  Accordingly, while the veteran has not 
waived consideration of any evidence submitted, the change in 
the regulation allows the Board to adjudicate this claim 
based on the evidence of record, to include the additional 
evidence received in January 2002 and the congressional 
correspondence received in February 2002.


FINDINGS OF FACT

1.  The veteran underwent surgery for a third total right hip 
replacement in April 1989.  

2.  The veteran is in receipt of disability compensation 
under 38 U.S.C.A. § 1151 for a right femur fracture with two-
inch shortening and mild external rotation of the right lower 
extremity as a result of his 1989 surgery.

3.  The veteran was diagnosed with degenerative joint disease 
(DJD) of the left hip in April 1998.  VA examination in 
September 1998 documented a limitation of motion of the left 
hip.  

4.  It is as likely as not that the veteran's right femur 
fracture with two-inch shortening and mild external rotation 
of right lower extremity caused the DJD of the left hip.  


CONCLUSION OF LAW

Degenerative joint disease of the left hip is proximately due 
to or the result of right femur fracture with two-inch 
shortening and mild external rotation of right lower 
extremity for which compensation benefits have been granted 
under 38 U.S.C.A. §1151.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from August 1942 to 
February 1946.  He first complained of problems with his 
right hip in February 1973.  An orthopedic consultation dated 
that same month noted that he had fallen in January 1972 and 
had had increased right hip pain since that time.  X-rays 
showed evidence of degenerative changes in the right hip.  
The veteran underwent a total right hip replacement at a VA 
facility in March 1973.

Associated with the claims folder in April 1974 were 
treatment records from Midland Hospital Association.  The 
records related to treatment provided for an acute low back 
syndrome in 1969 and x-rays of both hips done in January 
1972.  The x-rays for the left hip were interpreted to show 
no abnormality while the right hip was found to have advanced 
degenerative arthritis with loose bodies.

The veteran's right hip replacement worked well until he 
began to experience pain in 1979.  He subsequently underwent 
a second total right hip replacement in January 1982.  The VA 
discharge summary from that surgery did not report any 
problems with the veteran's left hip.  

The veteran again developed problems with his right hip.  He 
was admitted to a VA facility in April 1989 where he had a 
third total right hip replacement with an iliac bone graft.  
The procedure was difficult, as it was the third surgery on 
the veteran's right hip.  After his surgery, the veteran 
underwent a period of therapy through September 1989.

The veteran submitted a claim for compensation under 
38 U.S.C.A. § 1151 in August 1989.  He alleged that his right 
femur was "cracked" during his surgery and had resulted in 
additional disability for his right leg.  A November 1989 VA 
medical opinion, obtained to assess the veteran's claim, 
reported that his upper femur was cracked during the surgery 
but stabilized with cerclage wires.  The opinion said that 
the only residual at that time was that the damage to the 
femur necessitated a longer period of rehabilitation until 
the veteran was able to have normal weight bearing on his 
right leg. 

Associated with the claims folder are extensive VA records 
documenting treatment for the veteran on both an outpatient 
and inpatient basis from April 1989 to June 1991.  There are 
no findings of a problem with the veteran's left hip 
contained in those records.  An entry dated in September 1989 
shows that the veteran had a range of motion in his four 
extremities that was described as "wfl", assumed to be 
within full limits.  

The veteran was awarded disability compensation under 
38 U.S.C.A. § 1151, for fracture of the right femur, in April 
1991.  He continued to seek compensation for a shortening of 
his right leg.

The veteran was hospitalized in January 1996 for complaints 
of back and left leg pain.  He was then transferred to a 
nursing home for a period of care, primarily for his back 
pain, from January 1996 to May 1996.  The summary noted that 
the veteran's right leg was approximately 7 centimeters (cm) 
shorter than the left.  He also wore special shoes with a 
lift in the right shoe.  The veteran was noted to have pain 
on straight leg raising on the left and pain with hip 
abduction and adduction.  The summary noted that x-rays and 
computerized tomography (CT) studies showed evidence of 
severe degenerative joint disease in the lumbar spine as well 
as stenosis.  There was no reference of any x-rays or other 
studies for the left hip and no report of clinical findings, 
other than the pain on motion referenced above.  

A May 1996 VA orthopedic examination reported on a difference 
in size of the veteran's legs, with the left being larger 
than the right at the several points measured.  There was no 
report regarding any impairment of the left hip.

The veteran testified in July 1997 regarding his then pending 
claim regarding his right leg.  He also provided testimony 
that he suffered from problems with his back and left leg as 
a result of the shortening of his right leg.  This testimony 
was the genesis of the current claim on appeal.

The veteran was afforded a VA orthopedic examination in 
August 1997.  The veteran was noted to use a cane for a 
walking and lift in his right shoe.  His gait was described 
as antalgic.  The examiner remarked that the veteran had 
extensive degenerative disc disease (DDD) of the lumbosacral 
spine.  The examiner opined that it was likely that the 
veteran's hip complaint as well as his complaint [of pain] in 
the leg up to his knee was related to his lower back 
pathology.

The veteran's disability rating was increased to 20 percent 
in January 1998.  The new rating encompassed both the 
fracture of the right femur and shortening of the veteran's 
right leg.

The VA examiner that performed the August 1997 examination 
provided an addendum report in April 1998.  The addendum made 
no reference to the veteran's left hip.

The RO increased the veteran's disability rating for his 
right leg to 30 percent in June 1998.  The veteran was 
notified that this rating was in keeping with his request for 
a 30 percent rating in his May 1998 statement.  The veteran 
was notified that this was considered to be a complete grant 
of the benefits sought in regard to disability of the right 
leg under 38 U.S.C.A. § 1151.

Associated with the claims folder were several inquiries from 
a senator and congressman on behalf of the veteran that were 
received in June 1998.  In his letters to his 
representatives, the veteran stated that he experienced left 
leg pain and swelling from having his weight resting on his 
left leg.

The veteran submitted a copy of a VA outpatient treatment 
record, dated in April 1998.  The clinical entry noted that 
the veteran complained of left hip pain.  A finding of mild 
degenerative joint disease (DJD) was noted in the entry.

The veteran was afforded a VA orthopedic examination in 
September 1998.  He complained of back and left hip pain.  He 
described the pain as constant and going down his leg.  He 
also said that he experienced swelling of his leg and foot.  
The examiner reported that the veteran had a mildly antalgic 
gait when walking with his shoe with a lift.  Without the 
lift, the veteran was noted to have a gross lurching antalgic 
gait due to his shortened right leg.  The examiner reported 
that the veteran had a range of motion of the left hip of 
flexion to 75 degrees, extension to 0 degrees, abduction to 
30 degrees and adduction to 20 degrees.  All motions were 
accompanied with pain.  There was swelling of the left leg 
below the knee into the ankle and foot and the veteran 
complained of pain on palpation.  The examiner reported that 
x-rays of the left hip showed evidence of mild arthritic 
changes.  

The examiner stated that the veteran was suffering from 
multiple pathological conditions that produced his symptoms 
and impairment of function.  She said that the veteran's 
lower back, left hip and left foot condition were 
understandably symptomatic due to the involvement of the 
neurologic system in the lumbar spine.  The pain was noted to 
be somatic and not of the nerve root variety.  Because of the 
shortening of the right leg and lurching gait for an extended 
period of time, the veteran had started to develop more 
symptomatology with aggravation of his back pathology.  She 
said that the left hip, left leg and left foot conditions 
were not secondary to the veteran's compensated right leg 
disability; however, his back condition was aggravated by the 
shortened right leg and that, in turn, aggravated his left 
hip, left leg and left foot conditions.

The veteran was also afforded a VA aid and attendance 
examination in September 1998.  The report of examination did 
not address the veteran's left hip or provide any assessment 
of additional disability that may be caused by his right hip 
condition.

The RO contacted the VA medical center (VAMC) in Detroit, 
Michigan, and requested that additional information be 
provided in regard to the relationship between the veteran's 
compensated right hip disability and his several claims.  In 
particular, the RO requested that a medical determination be 
made to establish a baseline for the veteran's several 
claimed conditions and then a report on any aggravation of 
the condition beyond the baseline.  The orthopedic examiner 
provided a response in January 1999.  

The examiner said that it was very difficult to establish a 
baseline.  At the time of the opinion the veteran was 77 
years old and had arthritis of the spine that had progressed 
with age.  She attributed the changes in his lumbar spine to 
the effects of a lurching gait caused by his shortened right 
leg and to the natural aging process.  In regard to the 
veteran's left hip she said that this was not secondary to 
the right hip problem.  She opined that the left hip involved 
rather mild degenerative changes that were independent of the 
other leg condition.  She reported that the veteran's 
complaints of leg pain were referred from his back pathology. 

The veteran submitted letters from VA physicians in support 
of his claim in August and September 1999, respectively.  The 
first letter was from an orthopedic surgeon who noted that 
the veteran was a patient at the VAMC for right hip 
arthritis.  The surgeon opined that the leg length 
discrepancy had contributed to both the veteran's 
degenerative arthritis of his lumbar spine and his right [?] 
hip arthritis and that they continued to worsen and 
degenerate.  The second letter was also from an orthopedic 
surgeon.  He recounted the veteran's past surgical history 
for the right hip and the resulting shortening of the right 
leg.  He noted that the veteran had been treated with a shoe 
lift but had developed debilitating back and left hip pain.  
The surgeon stated that the veteran's altered gait, caused by 
his shortened right leg, was likely to have caused or 
exacerbated existing age-related degeneration of the 
lumbosacral spine.  He further stated that the left hip had 
mild degenerative changes that "may have been caused and/or 
exacerbated by increased stresses placed on it by the limp."

Associated with the claims folder were additional VA records 
for the period from May 1999 to August 2000.  The records 
documented several clinical visits for complaints of left hip 
pain.  

The veteran was awarded disability compensation for his 
lumbar and left leg pain, as secondary to his right hip 
disability, in August 2000.  He was assigned a 40 percent 
disability rating, of which 20 percent was determined to be 
the amount of disability that was caused by aggravation of an 
existing condition.  

As noted in the Introduction section of this decision, 
additional correspondence was received from the veteran in 
January 2002.  He also included four color photographs that 
depicted the veteran in anterior and posterior poses that 
demonstrated his leg length discrepancy as well as providing 
a view of his back when he was standing on both feet.  The 
congressional correspondence forwarded letters from the 
veteran wherein he continued to argue his case for 
entitlement to increased benefits.

II.  Analysis

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since July 1997, when the veteran 
submitted his claim for benefits.  However, the amendments 
were made applicable only to claims filed on or after October 
1, 1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (1997).

The veteran's is currently compensated for right femur 
fracture with a two-inch shortening and mild external 
rotation of right lower extremity under 38 U.S.C.A. § 1151 
(West 1991).  Section 1151 provides that, where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, compensation shall be awarded in the 
same manner as if such disability were service-connected.  

The regulations implementing 38 U.S.C.A. § 1151 (West 1991) 
are found at 38 C.F.R. §§ 3.358, 3.800 (2001).  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(a) (2001).  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1) (2001).  Compensation 
is not payable if additional disability or death is a result 
of the natural progress of the injury or disease for which 
the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2) 
(2001).  Further, the additional disability or death must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2) (2001).  Additionally, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3) (2001).

Veterans who have claims of additional disability as a result 
of a disability already compensated under 38 U.S.C.A. § 1151 
may pursue claims for such secondary disability under 38 
C.F.R. § 3.310(a) (2001).  See Kilpatrick v. Principi, 16 
Vet. App. 1, 5 (2002) (Section 1151 does not confer upon its 
beneficiaries the status of service connection; rather, 
section 1151 awards compensation as if the claimant were 
service connected); see also VAOPGCPREC 8-97 (Disability 
compensated under section 1151 is not a "service-connected" 
disability within the literal meaning of 38 C.F.R. § 3.310 
but section 1151 requires VA to pay compensation for 
disabilities under section 1151 in the same manner as if the 
disability were service-connected).  Thus a veteran may 
receive disability compensation for a disability which is 
proximately due to or the result of a disability that is 
compensated under 38 U.S.C.A. § 1151.

Following a complete review of the claims folder, the Board 
finds that the medical evidence of record is sufficient to 
support the claim for the benefit sought.  The record 
reflects that there was no identified disability or 
impairment of the veteran's left hip at the time of his right 
hip surgery in 1989.  Indeed a review of the medical evidence 
from the veteran's first two right hip surgeries reported no 
problems with the left hip.  Extensive review by VA medical 
personnel at the time of the veteran's original section 1151 
claim in 1989 did not report any problems with the left hip.  
A September 1989 clinical entry noted that the veteran had a 
range of motion within full limits.  The first evidence to 
document a problem with the left hip is from a January 1996 
VA hospital summary that reported pain in the left hip.  An 
August 1997 VA examination and April 1998 addendum to the 
examination report did not detail any problems with the 
veteran's left hip.  A clinical entry, dated in April 1998, 
provided the first diagnosis of DJD in the left hip.

The September 1998 VA examination reported a limitation in 
the range of motion of the left hip with pain on all motions.  
See 38 C.F.R. § 4.71a, Plate II (2001).  There was x-ray 
evidence of mild DJD in the left hip.  This examiner opined 
that the veteran's left hip was not secondary to the 
compensated right leg disability.  She also stated that the 
left hip DJD was independent of the right hip in January 
1999.  In contrast, the veteran submitted two letters from 
orthopedic surgeons that clearly stated that his back 
symptomatology was aggravated by his lurching gait that was 
due to his shortened right leg.  The first surgeon referred 
to arthritis in the veteran's right hip being made worse, 
although it is arguable that he meant to say the veteran's 
left hip.  The second surgeon stated that the veteran 
experienced debilitating pain and that the left hip DJD may 
have been caused and/or exacerbated by the increased stresses 
placed on the left leg by the veteran's limp.

The evidence demonstrates no disability involving the left 
hip until approximately nine years after the veteran's 
surgery in 1989.  He has developed arthritis in the left hip 
with a documented limitation in the range of motion.  He 
continues to experience pain in the left hip as reflected in 
the most recent outpatient treatment records.  The veteran 
has already been awarded compensation for benefits relating 
to back and left leg pain as secondary to his compensated 
right leg disability.  In light of the above, the Board finds 
that the evidence is in relative equipoise as to whether the 
veteran's compensated right leg disability has caused the 
veteran's left hip DJD and pain.  Indeed, the Board gives 
significant weight to the orthopedic surgeon's opinion of a 
causal connection because it is consistent with the timeline 
and manner in which the veteran developed the DJD.  
Therefore, resolving 

reasonable doubt in favor the veteran, the claim for 
compensation under 38 U.S.C.A. § 1151 for DJD of the left hip 
as secondary to right femur fracture with two-inch shortening 
and mild external rotation of right lower extremity 
compensated under 38 U.S.C.A. § 1151 is granted.  38 U.S.C.A. 
§ 5107(b) (2002)


ORDER

Benefits pursuant to the provisions of 38 U.S.C.A. §1151 for 
DJD of the left hip are granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The veteran also has a pending claim regarding edema and 
tenderness of the left leg, ankle, and foot as secondary to 
his compensated right leg disability.  In light of the 
favorable Board action in this decision, the RO may want to 
contact the veteran to see if he still desires to pursue this 
remaining issue.  If so, he should be asked to be more 
specific as to the underlying disability he is claiming to 
afford him a thorough and complete review of his claim.  If 
the veteran does wish to continue his appeal the actions 
below must be taken.

The veteran's claim was denied by way of a rating decision 
dated in May 1999.  The veteran submitted a notice of 
disagreement and was issued a statement of the case (SOC) in 
June 1999.  Subsequent to the June 1999 SOC additional 
medical evidence and lay statements from the veteran were 
added to the claims folder.  There is no indication that a 
supplemental statement of the case (SSOC) was issued to the 
veteran that addresses the additional evidence as required by 
38 C.F.R. 

§ 19.31(b)(1) (2002).  The veteran must be issued a SSOC in 
order to comply with the regulations.

The Board also notes that the RO wrote to the veteran in 
November 2001 and informed him of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) (to be codified 
at Chapter 51 of United States Code), Public Law 106-475.  
The VCAA removed the requirement for a claimant to submit a 
well-grounded claim.  The VCAA also passed into law the VA's 
duty to assist claimants in the development of their claims.  
VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

As noted, the VCAA eliminated the requirement for a claimant 
to submit a well-grounded claim for benefits.  In this case 
the RO denied the veteran's claim as not well grounded in May 
1999.  This determination was not changed during the pendency 
of the appeal.  Moreover, the November 2001 letter informed 
the veteran that a review of his appeal determined that it 
complied with the requirements of the law but did not provide 
the type of notice that the United States Court of Appeals 
for Veterans Claims (Court) has found to be required.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Therefore, the veteran's claim must be re-adjudicated in 
light of the elimination of the requirement to submit a well-
grounded claim and VA's requirement to provide notice and 
duty to assist.  Appropriate notice must be provided to the 
veteran.  Quartuccio, supra.

In light of the foregoing the case must be REMANDED to the RO 
for the following:


1.  The veteran should be contacted and 
asked if he still desires to pursue his 
appeal in regard to the edema and 
tenderness of the left leg, ankle and 
foot.  If so, he should be requested to 
provide specific information as to the 
nature of the underlying disability he is 
claiming and how it is related to already 
compensated disability.

2.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


